J-S58007-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

AMRO AYMAN ELANSARI,

                            Appellant                No. 2235 MDA 2015


          Appeal from the Judgment of Sentence November 30, 2015
               in the Court of Common Pleas of Centre County
              Criminal Division at No.: CP-14-CR-0000408-2015


BEFORE: GANTMAN, P.J., BOWES, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED OCTOBER 18, 2016

        Appellant, Amro Ayman Elansari, appeals pro se from the judgment of

sentence imposed following his bench conviction of eight counts of

possession with intent to deliver a controlled substance (PWID), four counts

of possession of a controlled substance, one count of possession of drug

paraphernalia, and three counts of criminal use of a communication facility.1

We affirm.

        The relevant background of this case is as follows. On November 5,

2015, following a one-day trial, the court found Appellant guilty of the

above-listed offenses. The charges stem from Appellant’s sale of marijuana
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  35 P.S. §§ 780-113(a)(30), (a)(16), (a)(32) and 18 Pa.C.S.A. § 7512(a),
respectively.
J-S58007-16



to a confidential informant on three occasions in February of 2015.      (See

N.T. Trial, 11/05/15, at 31-33, 41-42, 50). On November 30, 2015, the trial

court sentenced Appellant to an aggregate term of incarceration of not less

than ninety-five days nor more than twenty-three and one-half months,

followed by three years’ probation. On December 18, 2015, Appellant filed

this timely appeal.2

       On appeal, Appellant argues “the statutes prohibiting marijuana are

unconstitutional because they violate due process,” and “the prohibition of

marijuana should be stricken as unconstitutional.” (Appellant’s Brief, at 18,

33) (some capitalization omitted).3 However, Appellant has failed to develop

his claim properly for our review.

       It is axiomatic that appellate briefs must materially conform to the

requirements of the Pennsylvania Rules of Appellate Procedure, and this

Court may quash or dismiss an appeal if an appellant fails to comply with

these requirements. See Pa.R.A.P. 2101. “[W]here an appellate brief fails

to provide any discussion of a claim with citation to relevant authority or

fails to develop the issue in any other meaningful fashion capable of review,
____________________________________________


2
  The trial court did not order Appellant to file a concise statement of errors
complained of on appeal, see Pa.R.A.P. 1925(b), nor did it author an
opinion, see Pa.R.A.P. 1925(a).
3
  “Because the constitutionality of a statute is a question of law, our
standard of review is de novo and our scope is plenary.” Commonwealth
v. Baker, 78 A.3d 1044, 1047 n.3 (Pa. 2013) (citation omitted).




                                           -2-
J-S58007-16



that claim is waived.”    Commonwealth v. Johnson, 985 A.2d 915, 924

(Pa. 2009), cert. denied, 562 U.S. 906 (2010) (citations omitted).             In

addition, “although this Court is willing to construe liberally materials filed by

a pro se litigant, pro se status generally confers no special benefit upon an

appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super.

2003), appeal denied, 879 A.2d 782 (Pa. 2005) (citation omitted).

Accordingly, a pro se litigant must comply with our procedural rules.        See

id.

        Here, Appellant’s brief falls well below the minimum standards

delineated in our Rules of Appellate Procedure. Specifically, the argument

section of his brief is not divided into sections addressing each of the five

issues he lists in his statement of questions involved. (See Appellant’s Brief

at 6-7, 18-33); Pa.R.A.P. 2116(a), 2119(a). It contains minimal citation to

the record, and fails to discuss cogently the facts of this case as they relate

to relevant legal authority.    (See Appellant’s Brief, at 18-33); Pa.R.A.P.

2119(a)-(c).   The brief is rambling and nearly unintelligible, containing a

cryptic statement from “Anonymous,” a diatribe in favor of marijuana use

and against the trial court for its “show” trial and “classless” conduct, and

broad     pronouncements     regarding    Appellant’s    own    self-assessment.

(Appellant’s Brief at 21, 33 (stating, inter alia, Appellant “lives without

labels; so no one can really tell him what he is because he himself doesn’t

know or acknowledge what he really is.”)).          Thus, even if we liberally

construe the materials Appellant filed, the lack of pertinent legal argument

                                      -3-
J-S58007-16



and other substantial defects in his brief preclude us from conducting

meaningful review. See Pa.R.A.P. 2101; see also Johnson, supra at 924.

Accordingly, we affirm the judgment of sentence.4

       Judgment of sentence affirmed.

       President Judge Gantman joins the Memorandum.

       Judge Bowes files a Concurring and Dissenting Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2016




____________________________________________


4
  To the extent Appellant claims that the medicinal effects of marijuana
render its prohibition unconstitutional, (see Appellant’s Brief, at 22, 29), this
Court has held “[r]egardless of whether there are accepted medical uses for
marijuana in the United States, marijuana remains a Schedule I substance
under the Drug Act.” Commonwealth v. Waddell, 61 A.3d 198, 207 (Pa.
Super. 2012).




                                           -4-